DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on May 25, 2021.  Claims 1, 2, 5, 6, 8, 9, 11, 12 and 15 have been amended.  Claims 7 and 13 have been cancelled.  Claims 1-6, 8-12, 14 and 15 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-12, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1, apparatus of claim 8 and medium of claim 15 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 8 and 15 recite: 
1. A method for identifying identity information, comprising: acquiring user data from a server of a website, the user data comprising identity information and account information of a user; 
based on a computer-implemented relationship diagram, establishing an association relationship between account information and identity information that are bound in the user data, and establishing an association relationship between two pieces of account information having common features in the user data; 
determining a risk value of target identity information in the user data according to the established association relationships, and determining, according to the determined risk value, whether the target identity information has a risk of being used fraudulently; 
in response to the target identity information having a risk of being used fraudulently, determining, for current account information in account information bound to the target identity information, an authentication device corresponding to the current account information; and 
determining a quantity of accounts authenticated in the authentication device, and in response to the determined quantity being greater than or equal to a specified quantity threshold, determining the current account information as suspicious account information.

Referring to the bolded limitations above, independent claims 1, 8 and 15 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 8 and 15 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 8 and 15 only recite the fundamental economic activity of risk mitigation by identifying identity information for the purpose, as described in the specification, of preventing fraud.  Accordingly, each of claims 1, 8 and 15 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 8 and 15, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a fundamental economic practice (e.g., 
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 8 and 15, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, identifying fraudulent accounts through linkage to bad actors using relationship graphs and multiple accounts tied to a same user as a fraud indicator are notoriously well known as evidenced by the references cited on the PTO-892s attached to the OA dated 2/25/2021 and the present OA.  Moreover, the processor and memory of claims 1, 8 and 15 are known devices, as discussed in paragraphs [0034], [0035] and [0039]-[0041] of the Applicant’s specification.   Accordingly, claims 1, 8 and 15 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 8 and 15 are not patent eligible.  Dependent claims 2-6, 9-12 and 14 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, dependent claims 2-6, 9-12 and 14 refine the abstract idea of mitigating risk by using generic computer components to analyze data (insignificant extra-solution activity, MPEP 2106.05(g)) by implementing the WURC activity of a relationship diagram and thresholds to identify fraud risk.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2014/0201048) in view of Bookbinder (US 2007/0204033).
Claim 1 recites:
A method for identifying identity information, comprising: (Lin, Fig. 1, [0053], method of identifying user)

based on a computer-implemented relationship diagram, establishing an association relationship between account information and identity information that are bound in the user data, and establishing an association relationship between two pieces of account information having common features in the user data; (Lin, Fig. 1, [0057], block 102 builds a connected graph by taking the accounts and the user identities as nodes and connecting account nodes and user identity nodes having association relationship therebetween; [0165], methods implemented through a computer program instructing related hardware)
determining a risk value of target identity information in the user data according to the established association relationships, and determining, according to the determined risk value, whether the target identity information has a risk of being used fraudulently.  (Lin, Fig. 1, [0079]-[0080], block 105 determines whether the account density and the fraud account closing rate are within a predetermined normal value range, and goes to block 106 if affirmative indicating dangerous account group and the website user bound to the account group is a dangerous website user) 
in response to the target identity information having a risk of being used fraudulently, determining, for current account information in account information bound to the target identity information, an authentication device corresponding to the current account information; and (Lin, Figs. 4-1, 4-2, 4-3, 4-4,  [0069], if nodes A and C are user identity nodes and nodes B, D and E are account nodes in FIGS. 4-1, 4-2, 4-3 and 4-4, accounts that correspond to nodes B, D and E form an account group, and the account group is bound to a same website user; [0005], user identity includes IP address, user ID, MAC address, etc, where identity nodes corresponds to authentication device under BRI)

Claims 8 and 15 correspond to claim 1 are rejected on the same grounds.  Regarding apparatus claim 8, Lin, Fig. 11, [0166], processor 1101 and memory 1103.  Regarding CRM claim 15, Lin, [0167], computer readable media.

Claim 2 recites:
The method according to claim 1, wherein the establishing an association relationship between account information and identity information that are bound in the user data, and establishing an association relationship between two pieces of account information having common features in the user data comprises: establishing the relationship diagram corresponding to the user data, the relationship diagram comprising an identity node for representing identity information in the user data and account nodes for representing account information in the user data, wherein the relationship diagram includes a connection line between an account node and the identity node that are bound, and a connection line between two account nodes having common features.  (Lin, Fig. 2, [0058], if an association relationship exists between an account and a user identity, a path may be created between an account node corresponding to the account and a user identity node corresponding to the user identity)
Claim 9 corresponds to claim 2 and is rejected on the same grounds.
Claim 3 recites:
The method according to claim 1, wherein the two pieces of account information having common features comprises at least one of: the two pieces of account information having an interaction behavior; the two pieces of account information being bound to a same object; or the two pieces of account information being logged-in on a same device.  (Lin, Figs. 4-1 – 4-4, [0069], directly associated accounts correspond to group of accounts associated with same user identity; see also [0005] discussing IP address reading on same device)  
Claim 14 corresponds to claim 3 and is rejected on the same grounds.
Claim 4 recites:
The method according to claim 2, wherein among paths connecting a first account node and a second account node in the relationship diagram, a path comprising fewest connection lines is used as a shortest path between the first account node and the second account node; and the determining the 
Claim 10 corresponds to claim 4 and is rejected on the same grounds.
Claim 5 recites:
The method according to claim 1, wherein the determining whether the target identity information has a risk of being used fraudulently comprises: comparing the determined risk value with a specified threshold, and in response to the determined risk value being greater than the specified threshold, determining that the target identity information has a risk of being used fraudulently.  (Lin, Fig. 1, [0079]-[0080], block 105 determines whether the account density and the fraud account closing rate are within a predetermined normal value range, and goes to block 106 if affirmative indicating dangerous account group and the website user bound to the account group is a dangerous website user)  
Claim 11 corresponds to claim 5 and is rejected on the same grounds.
Claim 6 recites:
The method according to claim 1, further comprising: extracting the account information bound to the target identity information from the user data in response to the target identity information having a risk of being used fraudulently, and screening the suspicious account information out from the account information bound to the target identity information.  (Lin, [0084], system may monitor all the accounts in the dangerous account group and close the accounts if needed)
Claim 12 corresponds to claim 6 and is rejected on the same grounds.

Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  
Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes fundamental economic practices, including mitigating risk.  As noted in the title and recited in the claims, the invention is directed to identifying identity information, to mitigate the risk of a fraudulent transaction, which is clearly within the groupings of abstract ideas discussed in the 2019 PEG.  
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the features cited by the Applicants, “"acquir[es] user data from a server of a website, the user data comprising identity information and account information of a user;" "based on a computer-implemented relationship diagram, establish[es] an association relationship between account information and identity information that are bound in the user data, and establish[es] an association relationship between two pieces of account information 
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  The Applicants argue the Berkheimer factors were not satisfied.  In response, it is respectfully noted that numbered paragraph 8 of the OA dated 2/25/2021 noted that numerous references were cited on the PTO-892 as evidence that identifying fraudulent accounts through linkage to bad actors using relationship graphs is notoriously well known.
Regarding the rejections under 35 U.S.C. 102 and 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues “Neither Lin, nor Bookbinder, nor any combination thereof, teaches or suggests, at least, "in response to the target 
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method identifying identity information to determine suspicious accounts in the technical environment of a networked computer system.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, identifying fraudulent accounts through linkage to bad actors using relationship graphs and excessive accounts tied to a single identity raising alarms are all familiar elements.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Ebel (US 2017/02700529) notes fraudsters may tie multiple accounts to a same address, [0057].
Sharma (US 2015/0170149) discusses fraud indicators include shipping to a single address from multiple accounts, [0001].
May (US 2009/0265211) discusses suspect data includes a same billing address used with multiple buyers, [0042].
“Tax Refund Fraud and Related Identity Theft”, March 2012, Available at: https://www.fincen.gov/sites/default/files/advisory/FIN-2012-A005.pdf, noting that multiple accounts tied to a single user is an indication of fraud.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272 6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692